Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Investor Contact : Randy Atkinson (954) 308-7639 randalatkinson@spherion.com Media Contact: Kip Havel FOR IMMEDIATE RELEASE (800) 422-3819 kiphavel@spherion.com SPHERION ANNOUNCES SECOND QUARTER 2 FORT LAUDERDALE, Fla., July 28, 2008  Spherion Corporation (NYSE: SFN) today announced financial results for the second quarter ended June 29, 2008. Spherion President and Chief Executive Officer Roy Krause commented, We believe our team performed well in the context of a difficult quarter for the U.S. economy. In particular, continued success in our Professional Services segment is demonstrating the benefits of our strategy of expanding that area of the business. Operating profit for that segment increased to 6% of revenues, and we should see continued improvement in our overall profitability as we get closer to our goal of this business producing at least 50% of company revenues. FINANCIAL HIGHLIGHTS Second quarter 2008 revenues increased 18% year over year, $563 million compared with $478 million last year. Earnings from continuing operations in the second quarter were $5.3 million, or $0.10 per share, compared with $7.4 million, or $0.13 per share, in the prior year. Adjusted earnings from continuing operations in the second quarter of 2008 were $4.9 million, or $0.09 per share compared with adjusted earnings in the same prior year period of $8.2 million, or $0.14 per share. Earnings before interest, taxes, depreciation and amortization (EBITDA) in the second quarter was $15.6 million compared with $16.8 million in the second quarter last year. Revenues for the first six months of 2008 were $1,139.4 million compared with $940.3 million for the same period in 2007. Adjusted earnings from continuing operations for the first six months of 2008 were $7.7 million or $0.14 per share compared with $12.4 million or $0.22 per share for the same period in 2007. EBITDA for the first six months was $28.3 million compared with $28.6 million for the same period last year. Krause continued, We continued to generate strong cash flow and use this cash to reduce our debt and buy back stock. Our fully integrated approach allows us to maintain our strong customer service as we also carefully manage productivity. We have made and will continue to make cost reductions in response to economic conditions, but we will also keep the Company in a strong position to take advantage of the eventual recovery. 5 OPERATING PERFORMANCE Within Professional Services, revenues were up 49.3% due primarily to the 2007 acquisition of Technisource. On an acquisition adjusted comparable basis (i.e., including the acquisitions in the prior year on a pro forma basis) revenues were down 5% in the quarter. Gross profit margins in the second quarter of 2008 were 30.8% compared with 34.9% in the prior year reflecting the change in mix resulting from the acquisition of Technisource and a lower proportion of permanent placement revenue. Permanent placement revenue made up 7.8% of total Professional Services revenue in the current quarter compared with 11.5% in the second quarter of 2007. Selling, general and administrative expenses decreased to 24.8% of revenue in the second quarter of 2008 compared with 29.2% of revenue in the second quarter last year. Segment operating profit was $11.9 million or 6.0% of revenue compared with $7.4 million last year or 5.6% of revenue. Within Staffing Services, year over year revenues were up 5.6% due to the September 2007 acquisition of Todays Office Professionals and several franchise buybacks. On an acquisition adjusted comparable basis revenues were down 5% in the quarter compared with last year. Gross profit margins were 19.0% in the second quarter of 2008 compared with 21.0% in the second quarter of 2007. Selling, general and administrative expenses decreased to 18.0% of revenue in the second quarter of 2008 compared with 18.4% of revenue last year. Segment operating profit was $3.5 million or 1.0% of revenue compared with $8.7 million or 2.5% in the second quarter of 2007. 6 The tax rate for the quarter was 21.6%, and was lower than our expected tax rate of 40% as a result of a favorable adjustment of a tax valuation allowance in the quarter. The loss from discontinued operations of $3.0 million primarily reflects the final settlement of indemnity claims related to the 2004 sale of our Australian business. The Company purchased 1,976,852 shares of its common stock during the second quarter of 2008 at an average price of $5.17 per share, and has purchased an additional 436,935 shares through the first four weeks of the third quarter. The Company continues to purchase shares under the Board of Directors authorization of up to $25 million of the Companys outstanding common stock. As of the end of the second quarter the remaining authorization will enable us to purchase up to $9.0 million of additional stock. The Company had net debt of $65.9 million and availability on its credit facilities of $104 million at the end of the quarter. Net debt at the end of 2007 was $92.9 million. Capital expenditures during the second quarter were $2.3 million. OUTLOOK Based on the continuation of recent trends, the Company anticipates revenue for the third quarter will be between $555 and $575 million. This range reflects a year over year decline in comparable revenues of approximately 6% to 9%. Adjusted earnings from continuing operations are expected to be between $0.08 and $0.13 per share, assuming a 38% effective tax rate. 7 Spherion Corporation (NYSE:SFN) is a leading recruiting and staffing company that provides integrated solutions and breakout specialties to meet the evolving needs of companies and job candidates. As an industry pioneer for more than 60 years, Spherion has sourced, screened and placed millions of individuals in temporary, temp-to-hire and full-time jobs. With approximately 700 locations in the United States and Canada, Spherion delivers innovative workforce solutions that improve business performance. Spherion provides its services to more than 8,000 customers, from Fortune 500 companies to a wide range of small and mid-size organizations. Employing more than 300,000 people annually through its network, Spherion is one of North Americas largest employers. Spherion operates under the following brands: Spherion Staffing Services Group for administrative, clerical and light industrial workers; Technisource for technology professionals and solutions; The Mergis Group for accounting and finance and other professional positions; Todays Office Professionals for specialty administrative personnel; and Spherion Recruitment Process Outsourcing. To learn more, visit www.spherion.com 8 This release contains statements that are forward looking in nature and, accordingly, are subject to risks and uncertainties. Factors that could cause future results to differ from current expectations include risks associated with: Competition  our business operates in highly competitive markets with low barriers to entry; Economic conditions  any significant economic downturn could result in lower revenues or a significant reduction in demand from our customers may result in a material impact on the results of our operations; Corporate strategy  we may not achieve the intended effects of our business strategy; Termination provisions - certain contracts contain termination provisions and pricing risks; Failure to perform  our failure or inability to perform under customer contracts could result in damage to our reputation and give rise to legal claims; Disposition of businesses - the disposition of businesses previously sold may create contractual liabilities associated with indemnifications provided; Business interruptions  natural disasters or failures with hardware, software or utilities could adversely affect our ability to complete normal business processes; Tax filings  regulatory challenges to our tax filing positions could result in additional taxes; Personnel - our business is dependent upon the availability of qualified personnel and we may lose key personnel which could cause our business to suffer; Litigation  we may be exposed to employmentrelated claims and costs and we are a defendant in a variety of litigation and other actions from time to time; Common stock  the price of our common stock may fluctuate significantly, which may result in losses for our investors; Government Regulation - government regulation may increase our costs; International operations  we are subject to business risks associated with our operations in Canada which could make those operations more costly; Integrating acquisitions - managing or integrating any future acquisitions may strain our resources; and Debt compliance  failure to meet certain covenant requirements under our credit facility could impact part or all of our availability to borrow, and could impact our ability to continue purchasing Company stock under any authorized program. These and additional factors discussed in this release and in Spherions filings with the Securities and Exchange Commission could cause the Companys actual results to differ materially from any projections contained in this release. Spherion Corporation prepares its financial statements in accordance with generally accepted accounting principles (GAAP). Organic revenue growth is a non-GAAP financial measure, which includes pro-forma revenues of acquired companies. Adjusted earnings from continuing operations is a non-GAAP financial measure, which excludes certain non-operating related charges. Items excluded from the calculation of adjusted earnings from continuing operations include interest expense related to adjustment of the Canadian purchase liability, restructuring and other charges related to acquisitions, and a tax valuation allowance adjustment. EBITDA from continuing operations is a non-GAAP financial measure which excludes interest, taxes, depreciation and amortization from earnings from continuing operations. Organic growth, adjusted earnings and EBITDA from continuing operations are key measures used by management to evaluate its operations. Management includes revenues prior to acquisition date for acquired companies in the organic revenue growth calculation in order to evaluate the Companys operating performance. Organic growth, adjusted earnings and EBITDA from continuing operations should not be considered measures of financial performance in isolation or as an alternative to revenue growth or earnings from continuing operations or net earnings (loss) as determined in the Statement of Earnings in accordance with GAAP, and, as presented, may not be comparable to similarly titled measures of other companies, and therefore this measure has material limitations. Items excluded from adjusted earnings from continuing operations are significant components in understanding and assessing financial performance. 9 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (unaudited, in thousands, except per share amounts) Three Months Ended June 29, July 1, Revenues (1) $ 562,977 $ 478,477 Cost of services (2) 432,790 359,817 Gross profit 130,187 118,660 Selling, general and administrative expenses 118,875 107,442 Amortization of intangibles 2,043 208 Interest expense 1,575 381 Interest income (72 ) (1,194 ) Restructuring and other charges 944  123,365 106,837 Earnings from continuing operations before income taxes 6,822 11,823 Income tax expense (1,473 ) (4,434 ) Earnings from continuing operations 5,349 7,389 Loss from discontinued operations, net of tax (3,043 ) (3,977 ) Net earnings $ 2,306 $ 3,412 Earnings per share, Basic and Diluted: Earnings from continuing operations $ 0.10 $ 0.13 Loss from discontinued operations (0.06 ) (0.07 ) $ 0.04 $ 0.06 Weighted-average shares used in computation of earnings per share: Basic 54,352 56,334 Diluted 54,826 57,091 (1) Includes sales of all company-owned and licensed offices and royalties on sales of franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers compensation, benefits, billable expenses and other direct costs. 10 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (unaudited, in thousands, except per share amounts) Six Months Ended J une 29, July 1, Revenues (1) $ 1,139,440 $ 940,346 Cost of services (2) 881,085 715,965 Gross profit 258,355 224,381 Selling, general and administrative expenses 238,778 207,062 Amortization of intangibles 4,087 248 Interest expense 3,324 2,332 Interest income (251 ) (2,477 ) Restructuring and other charges 1,940  247,878 207,165 Earnings from continuing operations before income taxes 10,477 17,216 Income tax expense (2,935 ) (7,080 ) Earnings from continuing operations 7,542 10,136 Loss from discontinued operations, net of tax (3,954 ) (4,118 ) Net earnings $ 3,588 $ 6,018 Earnings per share, Basic: Earnings from continuing operations $ 0.14 $ 0.18 Loss from discontinued operations (0.07 ) (0.07 ) $ 0.07 $ 0.11 Earnings per share, Diluted: (3) Earnings from continuing operations $ 0.14 $ 0.18 Loss from discontinued operations (0.07 ) (0.07 ) $ 0.06 $ 0.11 Weighted-average shares used in computation of earnings per share: Basic 55,049 56,444 Diluted 55,567 57,092 (1) Includes sales of all company-owned and licensed offices and royalties on sales of franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers compensation, benefits, billable expenses and other direct costs. (3) Earnings per share amounts are calculated independently for each component and may not add due to rounding. 11 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share data) June 29, December 30, 20 07 Assets Current Assets: Cash and cash equivalents $ 12,538 $ 15,324 Receivables, less allowance for doubtful accounts of $3,703 and $6,523, respectively 320,428 347,908 Deferred tax asset 12,567 13,413 Insurance deposit 636 6,986 Other current assets 21,178 22,606 Total current assets 367,347 406,237 Goodwill 145,589 146,584 Property and equipment, net of accumulated depreciation of $118,978 and $109,229, respectively 71,493 78,077 Deferred tax asset 103,106 102,024 Trade names and other intangibles, net 72,723 76,776 Insurance deposit  11,259 Other assets 21,820 23,861 $ 782,078 $ 844,818 Liabilities and Stockholders Equity Current Liabilities: Current portion of long-term debt and revolving lines of credit $ 76,609 $ 86,035 Accounts payable and other accrued expenses 75,124 79,779 Accrued salaries, wages and payroll taxes 72,457 78,850 Accrued insurance reserves 21,073 19,174 Accrued income tax payable 565 1,042 Other current liabilities 8,688 16,419 Total current liabilities 254,516 281,299 Long-term debt, net of current portion 1,789 22,148 Accrued insurance reserves 17,485 20,501 Deferred compensation 16,096 17,287 Other long-term liabilities 2,801 2,923 Total liabilities 292,687 344,158 Stockholders Equity: Preferred stock, par value $0.01 per share; authorized, 2,500,000 shares; none issued or outstanding   Common stock, par value $0.01 per share; authorized, 200,000,000; issued 65,341,609 shares 653 653 Treasury stock, at cost, 12,158,932 and 9,443,034 shares, (98,375 ) (83,681 ) Additional paid-in capital 849,154 848,628 Accumulated deficit (269,805 ) (273,393 ) Accumulated other comprehensive income 7,764 8,453 Total stockholders equity 489,391 500,660 $ 782,078 $ 844,818 12 SPHERION CORPORATION AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (unaudited, in thousands, except per share amounts) Management Guidance Three Months Ended Three Months Ended Six Months Ended September 28, June 29, July 1, June 29, July 1, Adjusted earnings from continuing operations $ 4,860 $ 8,208 $ 7,659 $ 12,447 Adjustment of tax valuation allowance 1,064 - 1,064 - Adjustment of Canadian Acquisition - (819 ) - (2,311 ) Restructuring and other charges, net of tax benefit (575 ) - (1,181 ) - Earnings from continuing operations 5,349 7,389 7,542 10,136 Loss from discontinued operations, net of tax (3,043 ) (3,977 ) (3,954 ) (4,118 ) Net earnings $ 2,306 $ 3,412 $ 3,588 $ 6,018 Per share-Diluted amounts : Adjusted earnings from continuing operations $0.08 to $0.13 $ 0.09 $ 0.14 $ 0.14 $ 0.22 Adjustment of tax valuation allowance - 0.02 - 0.02 - Adjustment of Canadian Acquisition - - (0.01 ) - (0.04 ) Restructuring and other charges, net of tax benefit - (0.01 ) - (0.02 ) - Earnings from continuing operations $0.08 to $0.13 0.10 0.13 0.14 0.18 Loss from discontinued operations, net of tax (0.06 ) (0.07 ) (0.07 ) (0.07 ) Net earnings $ 0.04 $ 0.06 $ 0.06 $ 0.11 Diluted weighted-average shares used in computation of earnings per share 54,826 57,091 55,567 57,092 (1) Earnings per share amounts are calculated independently for each component and may not add due to rounding. RECONCILIATION OF EBITDA TO EARNINGS FROM CONTINUING OPERATIONS Three Months Ended Six Months Ended June 29, July 1, June 29 July 1 EBITDA from continuing operations $ 15,628 $ 16,812 $ 28,292 $ 28,618 Interest income 72 1,194 251 2,477 Interest expense (1,575 ) (381 ) (3,324 ) (2,332 ) Depreciation and amortization (7,303 ) (5,802 ) (14,742 ) (11,547 ) Earnings from continuing operations before income taxes 6,822 11,823 10,477 17,216 Income tax expense (1,473 ) (4,434 ) (2,935 ) (7,080 ) Earnings from continuing operations $ 5,349 $ 7,389 $ 7,542 $ 10,136 EBITDA as a percentage of revenue 2.8 % 3.5 % 2.5 % 3.0 % (2) Includes depreciation and amortization from continuing operations only. 13 SPHERION CORPORATION AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (unaudited) RECONCILIATION OF YEAR-OVER-YEAR ORGANIC (1) REVENUE GROWTH Three Months Ended Six Months Ended June 29, 2008 June 29, 2008 Total Staffing Professional Total Staffing Professional Company Services Services Company Services Services Organic revenue growth (5.2 %) (5.1 %) (5.3 %) (2.5 %) (2.6 %) (2.5 %) Impact of acquisitionsand business reclassifications 22.9 % 10.7 % 54.6 % 23.7 % 10.6 % 58.6 % GAAP revenue growth 17.7 % 5.6 % 49.3 % 21.2 % 8.0 % 56.1 % Three Months Ended June 29, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Light Total Permanent Temporary Managed Staffing Services Staffing Clerical Industrial Staffing Placement Staffing Services Organic revenue growth (5.1 %) (3.8 %) (7.5 %) (5.1 %) (39.4 %) (4.4 %) (4.9 %) Impact of acquisitionsand business reclassifications 10.7 % 13.6 % 5.8 % 10.7 % 7.8 % 15.7 % (19.9 %) GAAP revenue growth 5.6 % 9.8 % (1.7 %) 5.6 % (31.6 %) 11.3 % (24.8 %) Six Months Ended June 29, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Light Total Permanent Temporary Managed Staffing Services Staffing Clerical Industrial Staffing Placement Staffing Services Organic revenue growth (2.6 %) (2.7 %) (2.4 %) (2.6 %) (28.2 %) (2.6 %) 2.5 % Impact of acquisitionsand business reclassifications 10.6 % 13.0 % 6.3 % 10.6 % 9.5 % 15.5 % (21.9 %) GAAP revenue growth 8.0 % 10.3 % 3.9 % 8.0 % (18.7 %) 12.9 % (19.4 %) Three Months Ended June 29, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Information Finance & Total Permanent Temporary Professional Services Professional Technology Accounting Other Professional Placement Staffing Organic revenue growth (5.3 %) (7.5 %) (4.3 %) 14.3 % (5.3 %) (6.4 %) (5.2 %) Impact of acquisitionsand business reclassifications 54.6 % 82.2 % 6.5 % (9.4 %) 54.6 % 7.9 % 60.7 % GAAP revenue growth 49.3 % 74.7 % 2.2 % 4.9 % 49.3 % 1.5 % 55.5 % Six Months Ended June 29, 2008 Revenue Growth Rate by Skill Revenue Growth Rate by Service Total Information Finance & Total Permanent Temporary Professional Services Professional Technology Accounting Other Professional Placement Staffing Organic revenue growth (2.5 %) (4.5 %) (1.6 %) 15.9 % (2.5 %) (8.8 %) (1.9 %) Impact of acquisitionsand business reclassifications 58.6 % 86.6 % 7.4 % (5.8 %) 58.6 % 8.1 % 65.1 % GAAP revenue growth 56.1 % 82.1 % 5.8 % 10.1 % 56.1 % (0.7 %) 63.2 % (1) Organic revenue growth is calculated assuming that all acquisitions were consummated on January 1, 2007. This calculation has the effect of adding revenues for the acquired businesses prior to their acquisition dates to Spherion Corporation's reported revenues. In addition, organic revenue growth is calculated assuming that business reclassifications were effective on January 1, 2007, so that revenues for this business are included in the same segment, skill and service in the current and prior period for purposes of calculating year over year growth. (2) Effective with the first quarter of 2008, the management of certain customer contracts was transferred between operating segments, primarily to Professional Services from Staffing Services, and has been adjusted for purposes of calculating organic growth. 14 SPHERION CORPORATION AND SUBSIDIARIES SEGMENT INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Six Months Ended June 29, July 1, March 30, June 29, July 1, 7 Revenues: Staffing Services $ 365,621 $ 346,303 $ 372,010 $ 737,631 $ 682,883 Professional Services 197,356 132,174 204,453 401,809 257,463 Segment revenues $ 562,977 $ 478,477 $ 576,463 $ 1,139,440 $ 940,346 Gross profit: Staffing Services $ 69,303 $ 72,596 $ 68,716 $ 138,019 $ 137,246 Professional Services 60,884 46,064 59,452 120,336 87,135 Segment gross profit $ 130,187 $ 118,660 $ 128,168 $ 258,355 $ 224,381 Segment SG&A Staffing Services $ (65,802 ) $ (63,892 ) $ (66,923 ) $ (132,725 ) $ (125,791 ) Professional Services (49,009 ) (38,639 ) (48,764 ) (97,773 ) (73,170 ) Segment SG&A $ (114,811 ) $ (102,531 ) $ (115,687 ) $ (230,498 ) $ (198,961 ) Segment operating profit: Staffing Services $ 3,501 $ 8,704 $ 1,793 $ 5,294 $ 11,455 Professional Services 11,875 7,425 10,688 22,563 13,965 Segment operating profit 15,376 16,129 12,481 27,857 25,420 Unallocated corporate costs (4,064 ) (4,911 ) (4,216 ) (8,280 ) (8,101 ) Amortization of intangibles (2,043 ) (208 ) (2,044 ) (4,087 ) (248 ) Interest expense (1,575 ) (381 ) (1,749 ) (3,324 ) (2,332 ) Interest income 72 1,194 179 251 2,477 Restructuring and other charges (944 ) - (996 ) (1,940 ) - Earnings from continuing operations before income taxes $ 6,822 $ 11,823 $ 3,655 $ 10,477 $ 17,216 MEMO: Gross profit margin: Staffing Services 19.0 % 21.0 % 18.5 % 18.7 % 20.1 % Professional Services 30.8 % 34.9 % 29.1 % 29.9 % 33.8 % Total Spherion 23.1 % 24.8 % 22.2 % 22.7 % 23.9 % Segment SG&A: Staffing Services 18.0 % 18.4 % 18.0 % 18.0 % 18.4 % Professional Services 24.8 % 29.2 % 23.9 % 24.3 % 28.4 % Total Spherion 20.4 % 21.4 % 20.1 % 20.2 % 21.2 % Segment operating profit margin: Staffing Services 1.0 % 2.5 % 0.5 % 0.7 % 1.7 % Professional Services 6.0 % 5.6 % 5.2 % 5.6 % 5.4 % Total Spherion 2.7 % 3.4 % 2.2 % 2.4 % 2.7 % Supplemental Cash Flow Information: Operating cash flow $ 28,647 $ 15,444 $ 8,263 $ 36,910 $ 25,031 Capital expenditures $ 2,256 $ 1,636 $ 2,607 $ 4,863 $ 3,955 Depreciation and amortization $ 7,303 $ 5,802 $ 7,439 $ 14,742 $ 11,547 DSO 52 50 53 52 50 15 SPHERION CORPORATION AND SUBSIDIARIES SUPPLEMENTAL FINANCIAL INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Six Months Ended June 29, July 1, March 30, June 29, July 1, Staffing Services Revenues by Skill: Clerical $ 239,743 $ 218,263 $ 241,681 $ 481,424 $ 436,344 Light Industrial 125,878 128,040 130,329 256,207 246,539 Segment Revenues $ 365,621 $ 346,303 $ 372,010 $ 737,631 $ 682,883 Revenues by Service: Temporary Staffing $ 325,683 $ 292,625 $ 327,861 $ 653,544 $ 578,660 Managed Services 35,775 47,596 39,055 74,830 92,840 Permanent Placement 4,163 6,082 5,094 9,257 11,383 Segment Revenues $ 365,621 $ 346,303 $ 372,010 $ 737,631 $ 682,883 Gross Profit Margin by Service: (As % of Applicable Revenue) Temporary Staffing 16.9 % 17.5 % 15.6 % 16.2 % 16.9 % Managed Services 28.5 % 32.0 % 31.9 % 30.3 % 30.5 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Staffing Services 19.0 % 21.0 % 18.5 % 18.7 % 20.1 % Professional Services Revenues by Skill: Information Technology $ 148,925 $ 85,252 $ 156,407 $ 305,332 $ 167,669 Finance & Accounting 29,584 28,946 28,828 58,412 55,229 Other 18,847 17,976 19,218 38,065 34,565 Segment Revenues $ 197,356 $ 132,174 $ 204,453 $ 401,809 $ 257,463 Revenues by Service: Temporary Staffing $ 181,913 $ 116,957 $ 191,303 $ 373,216 $ 228,676 Permanent Placement 15,443 15,217 13,150 28,593 28,787 Segment Revenues $ 197,356 $ 132,174 $ 204,453 $ 401,809 $ 257,463 Gross Profit Margin by Service: (As % of Applicable Revenue) Temporary Staffing 25.0 % 26.4 % 24.2 % 24.6 % 25.5 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Professional Services 30.9 % 34.9 % 29.1 % 30.0 % 33.8 % (1) Effective with the first quarter of 2008, the management of certain customer contracts was transferred to Professional Services from Staffing Services. This change is being reported on a prospective basis. 16
